Citation Nr: 0304273	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  98-10 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for cysts on the face, 
neck and chest as a result of exposure to herbicides.

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a tumor of the 
left testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The case has been before the Board on three previous 
occasions.  In July 1998 and September 1999, the case was 
remanded to provide an opportunity for the veteran to testify 
at a hearing.  In October 2001, the case was remanded for 
further evidentiary development.  The requested development 
having been accomplished, the case is again before the Board 
for appellate adjudication.

In July 2001, a hearing was held before the undersigned 
Member of the Board sitting in Philadelphia, Pennsylvania.  A 
transcript of the hearing testimony has been associated with 
the claims file.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's cysts of the face, neck and chest did not 
have their onset in service, and are not shown to be related 
to any incident of service including any Agent Orange 
exposure.

3.  In August 1992, the RO denied the veteran's claim of 
entitlement to service connection for a tumor of the left 
testicle because the medical evidence of record did not 
reflect that this disorder was incurred during service.

4.  Evidence received subsequent to the August 1992 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's cysts of the face, neck and chest were not 
incurred or aggravated in service or due to in-service Agent 
Orange exposure, and may not be presumed to have been 
incurred or aggravated in service, including as due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002).

2.  The August 1992 decision of the RO denying service 
connection for a tumor of the left testicle is final.  38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 2002).

3.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a tumor of the left testicle.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)).  These changes 
are prospective for claims filed on or after August 29, 2001, 
and are, accordingly, not applicable in the present case.

In this case, VA's duties have been fulfilled to the extent 
possible with regard to both of the veteran's claims.  VA 
must notify the veteran of evidence and information necessary 
to substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this regard, the veteran was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the August 1992 and February 1998 
rating decisions; the May 1998 statement of the case; the 
November 2002 supplemental statement of the case; the October 
2001 Board remand, and April 2001, November 2001, and March 
2002 letters from the RO, which enumerated what evidence the 
veteran must obtain and what evidence the VA will obtain.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available VA medical records and private medical records.  
Further, the veteran has been afforded several VA 
examinations to address the nature and severity of his 
physical disabilities.  The RO also scheduled the veteran 
twice for a VA examination to address the etiology of his 
cysts of the face, neck and chest, although he failed to 
report.  As such, the VA's duties under the VCAA have been 
satisfied.

I.	Entitlement to service connection for cysts on the face, 
neck and chest as a result of exposure to herbicide.

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110.

Service connection may be established for a disability 
resulting from diseases or injuries in service or for a 
disability diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d).  Establishing service connection 
for a disability which has not been shown in service requires 
evidence sufficient to show (1) the existence of a current 
disability; (2) the existence of a disease or injury in 
service; and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

In addition to the regulations governing entitlement to 
service connection outlined above, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).  These disorders may be presumed to have been 
incurred during active military service as a result of 
exposure to Agent Orange if manifested to a degree of 10 
percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim shall fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994); Notice, 64 Fed. Reg. 59232 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Factual Background.  The veteran's service medical records 
are negative for any findings or diagnoses of cysts of the 
face, neck or chest.  In fact, at the time of the veteran's 
October 1969 separation examination, the veteran's skin was 
described as normal.  

Many years following service, in September 1986, the veteran 
presented at a VA clinic with a cystic lesion of the left 
cheek, which the examiner determined was probably an 
epidermoid cyst.  A follow-up was scheduled in two weeks for 
a possible excision.  In October 1986, such an excision was 
performed.  Following the procedure, it was noted that no 
drainage was present, nor any odor, edema, or erythema.  The 
veteran complained of penetrating pain at the suture site, 
and was administered 600 mg of Motrin, with effective 
results.  

A November 1990 VA dermatology outpatient record reflects 
that the veteran had multiple cysts on his body.  The veteran 
reported that when he "picked on" his cysts, they 
disappeared.  No further findings were noted.

At the time of a May 1992 VA examination, the veteran 
reported "bumps" on his face of 23 years duration.  The 
examiner diagnosed the veteran with "mild acnefoin eruption 
of the face."

In July 2001, the veteran testified that doctors who treated 
him for cysts were unable to state whether the cysts were 
related to exposure to Agent Orange.  He stated that the 
cysts were not present in service or shortly after his 
release from service but that he was of the opinion that the 
cysts were related to Agent Orange exposure.

Following an October 2001 Board remand, the veteran was 
scheduled for a VA examination to determine the nature and 
severity, as well as the date of onset and etiology, of any 
cysts of the face, neck and chest.  However, the veteran 
failed to report for both the originally-scheduled 
examination on October 4, 2002, and the rescheduled 
examination on October 11, 2002.

Analysis.  The Board finds that there is no basis for the 
grant of service connection for cysts on a direct basis 
because there was no diagnosis of any cysts in service, nor 
has any medical examiner attributed the disorder to any 
incident of the veteran's active service.  Thus, a direct 
causal link between the veteran's aforementioned cysts and 
exposure to Agent Orange or active duty service has not been 
demonstrated.  The Board has thoroughly reviewed the claims 
file and finds no evidence of any plausible claim, nor any 
claim for which entitlement is permitted under the law. 

The Board notes that the veteran was twice scheduled for a VA 
examination in order to address the question of the etiology 
of his cysts on the face, neck and chest, but the veteran did 
not report for either examination.  The Board notes that the 
Court has held that the VA's duty to assist the veteran in 
the proper development of his case is "not always a one-way 
street" and the veteran must be prepared to cooperate with 
the VA's efforts to obtain all relevant evidence.  Olson v. 
Principi, 3 Vet. App. 480, 483 (1992); see also Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992).  Thus, the Board must 
decide the issue on appeal without the benefit of the 
requested examination.

Next, presumptive service connection provisions will be 
considered.  In this regard, the veteran's skin cysts are not 
listed at 38 C.F.R. § 3.309(e).  Therefore, the cysts with 
which he has been diagnosed could not be presumptively 
service-connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

The Board has considered the veteran's contentions on appeal 
that his cysts on the face, neck and chest are related to in-
service exposure to herbicides; however, this evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the existence of a disability and a relationship 
between that disability and his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's lay 
assertions will not support a finding on medical questions 
requiring special expertise or knowledge, such as diagnosis 
or causation of a disease.  Id. at 494-95.  Moreover, it is 
not shown that the veteran is competent himself based on 
medical training and professional status to render a medical 
diagnosis or opinion.  On the basis of the above findings, 
the Board can identify no basis in the record that would make 
the veteran's claim of service connection plausible or 
possible.  38 U.S.C.A. § 5107(a); see also Grottveit, 5 Vet. 
App. at 92; Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

II.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a tumor of the 
left testicle.

As set forth above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110.

Service connection may be established for a disability 
resulting from diseases or injuries in service or for a 
disability diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d).  Establishing service connection 
for a disability which has not been shown in service requires 
evidence sufficient to show (1) the existence of a current 
disability; (2) the existence of a disease or injury in 
service; and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Reopening a claim which has been previously and finally 
disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of 
that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. 
App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 522, 
524 (1996).

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156(a).

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The second question is 
whether the evidence is "material" in that it bears 
directly and substantially on the matter under consideration.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a).  When determining 
whether the veteran has submitted new and material evidence 
to reopen the claim, consideration must be given to all of 
the evidence since the last final denial of the claim.  Evans 
v. Brown, 9 Vet. App. 273 (1996).

In this case, the RO denied service connection for a tumor of 
the left testicle in an August 1992 rating decision and 
notified the veteran of the decision the following month.  
The veteran did not appeal the RO decision and it became 
final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2002).

The matter under consideration in this case is whether a 
tumor of the left testicle was incurred during the veteran's 
active military service.  In order for the veteran's claim to 
be reopened, evidence must have been presented, or secured, 
since the August 1992 RO decision which is relevant to, and 
probative of, this matter.

Relevant evidence of record at the time of the August 1992 RO 
decision consisted of (1) the veteran's service medical 
records; (2) treatment records from the Brooklyn VAMC, dated 
in November 1990; (3) an April 1991 VA examination; and (4) a 
May 1992 VA examination.  The RO found that this evidence did 
not show that the veteran's tumor of the left testicle was 
incurred in active military service.

Relevant evidence submitted since August 1992 includes: (1) 
VA medical records dating from September 1986 to October 1986 
and in December 1996; (2) a VA hospital report and report of 
surgical pathology, dated in June 1991; (3) VA treatment 
records, dated from January 1997 to April 1997; (4) various 
lay statements from the veteran; and (5) the veteran's 
testimony at his July 2001 Travel Board hearing.  However, 
this evidence is insufficient to establish a basis for 
reopening the veteran's claim for service connection for a 
tumor of the left testicle.  As previously noted, the reason 
for the RO's August 1992 denial was that there was no 
evidence linking the disorder to service.  Therefore, the 
type of evidence necessary to reopen the veteran's claim 
would be evidence showing or at least tending to show that 
the veteran manifested a tumor of the left testicle during 
service or that a post-service tumor was related to an 
incident of his military service.  The Court has held that 
evidence considered to be new and material sufficient to 
reopen a claim should be evidence that tends to prove the 
merits of the claim that was the specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  However, as noted above, the Federal 
Circuit in Hodge stated that evidence which contributed to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even where it 
would not eventually alter the decision, would constitute new 
and material evidence.  Hodge, 155 F.3d at 1363.

The evidence submitted since the last final denial contains 
no new information concerning the circumstances surrounding 
the origin of the veteran's tumor of the left testicle.  
Specifically, the VA pathology report and hospital summary, 
dated in June 1991, reflect that the veteran had an 
epididymal cyst of the left testicle, and that an excision of 
this cyst was performed.  The other VA medical records 
submitted are unrelated to the claim at hand, other than a 
February 1997 radiology report, which reflects a scrotal 
sonogram.  At that time, the impression was of a tiny cyst in 
the left testis.  A loculated hydrocele with septations was 
also noted on the left testicle.  The Board has carefully 
considered the veteran's testimony at his July 2001 hearing.  
However, the testimony did not provide any further details 
with respect to the disorder or its incurrence, to include 
any symptoms experienced during service.  The Board has 
considered the veteran's claim that the disorder was incurred 
in service.  However, while lay testimony is competent to 
establish the occurrence of an injury, it is not competent to 
provide a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108); 
Chavarria v. Brown, 5 Vet. App. 468 (1993) (an appellant's 
own recitations of his medical history do not constitute new 
and material evidence sufficient to reopen his claim when 
this account has already been rejected by the VA).

Therefore, the additional evidence is insufficient to 
establish a basis for reopening the veteran's claim for 
service connection for a tumor of the left testicle.  In the 
language of the applicable regulation, the evidence presented 
and secured since the last final denial of service connection 
for a tumor of the left testicle does not bear directly and 
substantially upon the specific matter under consideration 
(whether the veteran's disorders were incurred in or 
aggravated by service), all argument submitted is cumulative 
and redundant with earlier argument, and no evidence 
submitted since that last final denial is so significant that 
it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).


ORDER

Entitlement to service connection for cysts on the face, neck 
and chest as a result of exposure to herbicides is denied.



	(CONTINUED ON NEXT PAGE)


New and material evidence sufficient to reopen the claim for 
service connection for a tumor of the left testicle not 
having been submitted, the benefits on appeal remain denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

